Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner Comment - Terminal Disclaimer
The terminal disclaimer filed on 12/16/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,787,056 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Regarding claims 2-5 and 14-16, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose a vehicular vision systemsaid vehicular vision system comprising: a front camera configured for mounting at an in-cabin side of a windshield of a vehicle equipped with said vehicular vision system; said front camera viewing through the windshield forward of the equipped vehicle when said front camera is mounted at the in-cabin side of the windshield of the equipped vehicle; said front camera comprising an imaging sensor; said imaqinq sensor comprising a two-dimensional imaqinq array of a plurality of photosensors arranged in at least 640 columns and at least 480 rows; wherein said front camera is operable to capture image data; an image processor that processes image data captured by said front camera; wherein, responsive at least in part to processinq by said imaqe processor of image data captured by said front camera when said front camera is mounted at the in- cabin side of the windshield of the equipped vehicle and while the equipped vehicle is traveling along a road, another vehicle on the road ahead of the equipped vehicle is detected; wherein, responsive at least in part to processing by said image processor of image data captured by said front camera when said front camera is mounted at the in- cabin side of the windshield of the equipped vehicle, said vehicular vision system determines erratic drivinq of the detected other vehicle on the road ahead of the equipped vehicle; 41084312.1InventorsWilliam J. Chundrlik, Jr., Axel Nix and Christopher L. Van Dan Elzen Serial No.16/948,655 Page3 wherein said vehicular vision system generates an output responsive to the determination of the erratic driving of the detected other vehicle on the road ahead of the equipped vehicle; and wherein the erratic driving of the detected other vehicle is determined at least in part responsive to determination that a lateral acceleration of the detected other vehicle exceeds a threshold value, in the context as claimed.

Regarding claim 6, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose a vehicular vision systemsaid vehicular vision system comprising: a front camera configured for mounting at an in-cabin side of a windshield of a vehicle equipped with said vehicular vision system; said front camera viewinq throuqh the windshield forward of the equipped vehicle when said front camera is mounted at the in-cabin side of the windshield of the equipped vehicle; said front camera comprising an imaging sensor; said imaqinq sensor comprising a two-dimensional imaqinq array of a plurality of photosensors arranged in at least 640 columns and at least 480 rows; 41084312.1InventorsWilliam J. Chundrlik, Jr., Axel Nix and Christopher L. Van Dan Elzen Serial No.16/948,655 Page4 wherein said front camera is operable to capture image data; an image processor that processes image data captured by said front camera; wherein, responsive at least in part to processinq by said imaqe processor of image data captured by said front camera when said front camera is mounted at the in- cabin side of the windshield of the equipped vehicle and while the equipped vehicle is traveling along a road, another vehicle on the road ahead of the equipped vehicle is detected; wherein, responsive at least in part to processing by said image processor of image data captured by said front camera when said front camera is mounted at the in- cabin side of the windshield of the equipped vehicle, said vehicular vision system determines erratic drivinq of the detected other vehicle on the road ahead of the equipped vehicle; wherein said vehicular vision system generates an output responsive to the determination of the erratic driving of the detected other vehicle on the road ahead of the equipped vehicle; and wherein said image processor processes image data captured by said front camera when said front camera is mounted at the in-cabin side of the windshield of the equipped vehicle for a traffic light detection system of the equipped vehicle, in the context as claimed.

Regarding claims 7-13 and 18-20, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose a vehicular vision systemsaid vehicular vision system comprising: a front camera configured for mounting at an in-cabin side of a windshield of a vehicle equipped with said vehicular vision system; said front camera viewing through the windshield forward of the equipped vehicle when said front camera is mounted at the in-cabin side of the windshield of the equipped vehicle; said front camera comprising an imaging sensor; said imaging sensor comprising a two-dimensional imaging array of a plurality of photosensors arranged in at least 640 columns and at least 480 rows; wherein said front camera is operable to capture imaqe data; an image processor that processes image data captured by said front camera; wherein, responsive at least in part to processing by said image processor of image data captured by said front camera when said front camera is mounted at the in- cabin side of the windshield of the equipped vehicle and while the equipped vehicle is traveling along a road, another vehicle on the road ahead of the equipped vehicle is detected; wherein, responsive at least in part to processing by said image processor of imaqe data captured by said front camera when said front camera is mounted at the in- cabin side of the windshield of the equipped vehicle, said vehicular vision system determines erratic driving of the detected other vehicle on the road ahead of the equipped vehicle; 41084312.1InventorsWilliam J. Chundrlik, Jr., Axel Nix and Christopher L. Van Dan Elzen Serial No.16/948,655 Page8 wherein said vehicular vision system generates an output responsive to the determination of the erratic driving of the detected other vehicle on the road ahead of the equipped vehicle; wherein, responsive to detection of the other vehicle, a driving assist system of the equipped vehicle is adjusted; and wherein the driving assist system of the equipped vehicle comprises a lane keeping system of the equipped vehicle, in the context as claimed.

Regarding claim 17, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose a vehicular vision systemsaid vehicular vision system comprising: a front camera confiqured for mountinq at an in-cabin side of a windshield of a vehicle equipped with said vehicular vision system; said front camera viewing through the windshield forward of the equipped vehicle when said front camera is mounted at the in-cabin side of the windshield of the equipped vehicle; said front camera comprising an imaging sensor; said imaging sensor comprising a two-dimensional imaging array of a plurality of photosensors arranged in at least 640 columns and at least 480 rows; wherein said front camera is operable to capture image data; an imaqe processor that processes imaqe data captured by said front camera; wherein, responsive at least in part to processing by said image processor of image data captured by said front camera when said front camera is mounted at the in- cabin side of the windshield of the equipped vehicle and while the equipped vehicle is travelinq alonq a road, another vehicle on the road ahead of the equipped vehicle is detected; wherein, responsive at least in part to processing by said image processor of image data captured by said front camera when said front camera is mounted at the in- cabin side of the windshield of the equipped vehicle, said vehicular vision system determines erratic driving of the detected other vehicle on the road ahead of the equipped vehicle; wherein said vehicular vision system generates an output responsive to the determination of the erratic drivinq of the detected other vehicle on the road ahead of the equipped vehicle; 41084312.1InventorsWilliam J. Chundrlik, Jr., Axel Nix and Christopher L. Van Dan Elzen Serial No.16/948,655 Page7 wherein, responsive to detection of the other vehicle, a driving assist system of the equipped vehicle is adjusted; and wherein the driving assist system of the equipped vehicle comprises a lane centering system of the equipped vehicle, in the context as claimed.

Regarding claims 21-32, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose a vehicular vision system, said vehicular vision system comprising: a front camera configured for mounting at an in-cabin side of a windshield of a vehicle equipped with said vehicular vision system, wherein said front camera comprises a CMOS camera; said front camera viewing through the windshield forward of the equipped vehicle when said front camera is mounted at the in-cabin side of the windshield of the equipped vehicle; said front camera comprising an imaging sensor; said imaging sensor comprising a two-dimensional imaging array of a plurality of photosensors arranged in at least 640 columns and at least 480 rows; wherein said front camera is operable to capture image data; 41084312.1InventorsWilliam J. Chundrlik, Jr., Axel Nix and Christopher L. Van Dan Elzen Serial No.16/948,655 Page9 an image processor that processes image data captured by said front camera; wherein said front camera and said image processor are commonly housed in a module configured for mounting at the in-cabin side of the windshield of the equipped vehicle; wherein, responsive at least 

Regarding claims 33-43, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose a vehicular vision system, said vehicular vision system comprising: a front camera configured for mounting at an in-cabin side of a windshield of a vehicle equipped with 

The closest prior art of Nickolaou (US 2011/0060478), Alland et al. (US 2011/0163904), Deever (US 2011/0052095), and Smith et al. (US 6,763,292) fail to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose each and evry claimed limitation, alone, or in reasonable combination with other references, in the context as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KERRI L MCNALLY whose telephone number is (571)270-1840. The examiner can normally be reached Monday-Friday, 6:00 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing 





/KERRI L MCNALLY/Primary Examiner, Art Unit 2683